Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to communication filed on 5/13/2021. 
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-7, 9-10, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al (US 2008/0195456 A1) in view of Ranjan et al (US 2014/0095620 A1) and further in view of Yang et al (US 2017/0098165 A1).

Regarding claim 1, Fitzpatrick teaches a method comprising:
receiving analysis data that is generated based on analyzing a digital image of a physical medium, wherein the digital image is generated by a computing device of a scanning user (fig. 1a item #125 receive/recognize scan message; [0048]);
identifying, within the analysis data, one or more data items ([0053][0059] decode scan message);
based on the one or more data items, determining whether a profile database includes a profile that includes a data item that matches one of the one or more data items; (fig. 2 item #230 query user profile based on scan message; [0053][0059] select based on content match) 
in response to determining that the profile database includes the profile that includes the data item that matches the one of the one or more data items, retrieving, 
in response to retrieving the profile data, causing a portion of the profile data to be transmitted over a computer network to be displayed on the computing device of the scanning user; wherein the method is performed by one or more computing devices (fig. 2 item #250 receive and display reply message at client device; [0048][0053]).
However, Fitzpatrick does not explicitly teach identifying, within the analysis data, one or more data items that pertain to a scanned user that is subject of content on the physical medium and that is different than the scanning user;
Ranjan teaches identifying, within the analysis data, one or more data items that pertain to a scanned user that is subject of content on the physical medium and that is different than the scanning user and in response to determining that the profile database includes the profile that includes the data item that matches the one of the one or more data items, retrieving, from the profile, profile data about a scanned user (Ranjan fig. 4A [0091-0092] receive target indicator i.e. a user connection with a target person; compare records in user’s social sphere of influence and display introduction alert);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick in view of Ranjan identifying, within the analysis data, one or more data items that pertain to a scanned user that is subject of content on the physical medium and that is different than the scanning user;

However, Fitzpatrick-Ranjan does not explicit teach based on the one or more data items that were identified in the analysis data that was generated based on analyzing the digital image, determining whether a profile database includes a profile that includes a data item that matches one of the one or more data items;
Yang teach identifying, within the analysis data, one or more data items that pertain to a scanned user that is subject of content on the physical medium and that is different than the scanning user and based on the one or more data items that were identified in the analysis data that was generated based on analyzing the digital image, determining whether a profile database includes a profile that includes a data item that matches one of the one or more data items (Yang [0047] Search, by using a user recommendation model, for a user having a semantic association relationship with the image data of the target user and when the semantic association relationship satisfies a preset condition, recommend a user to the target user, [0032] semantic association relationship is the association between the user and the image data)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick-Ranjan in view of Yang teach based on the one or more data items that were identified in the analysis data that was generated based on analyzing the digital image, determining whether a profile database includes a profile that includes a data item that matches one of the one or more data items;

.
Regarding claim 2, Fitzpatrick-Ranjan-Yang teaches the method of Claim 1, wherein the one or more data items include an email address or a phone number (Fitz [0069] includes phone number or email address).

Regarding claim 3, Fitzpatrick-Ranjan-Yang teaches the method of Claim 1, further comprising:
retrieving first entity data associated with a first user of the computing device; retrieving second entity data associated with a second user of the profile; determining that the first entity data identifies one or more entities that the second entity data also identifies (Ranjan [0091-0092]); wherein causing the profile data to be transmitted comprises causing common entity data that identifies the one or more entities. (Ranjan [0096] connection strength includes an analysis one or more of: shared educational background, shared professional background, number of shared networks)

Regarding claim 4, Fitzpatrick-Ranjan-Yang teaches the method of Claim 3, wherein:
the first entity data is first connection data that identifies connections of the first user in an online network; the second entity data is second connection data that identifies connections of the second user in the online network; the one or more entities 

Regarding claim 5, Fitzpatrick-Ranjan-Yang teaches the method of Claim 3, wherein:
the first entity data is first organization data that identifies one or more first organizations with which the first user is associated; the second entity data is second organization data that identifies one or more second organizations with which the second user is associated; the one or more entities represent one or more organizations with which both the first user and the second user are associated. (Ranjan [0090] based on organization association; [0096] based on shared professional background)

Regarding claim 6, Fitzpatrick-Ranjan-Yang teaches the method of Claim 5, wherein the one or more organizations are one or more academic institutions that both the first user and the second user attended or are one or more companies with which the first user and the second user have been employed.(Rangan [0096] based on shared education background)

Regarding claim 7, Fitzpatrick-Ranjan-Yang teaches the method of Claim 1, further comprising:
identifying one or more first connections of the scanning user and determining that each of the one or more first connections is employed at a first organization that is listed as an employer of scanned user of the profile, wherein causing the profile data 

Regarding claim 9, Fitzpatrick-Ranjan-Yang the method of Claim 1, wherein the profile data includes a recent post that a second user of the profile posted in an online network, a set of skills of the second user, or an indication of how long the second user and a first user of the computing device have been connected in the online network (Ranjan [0107][0111] based on skills).

Regarding claim 10, Fitzpatrick-Ranjan-Yang teaches the method of Claim 1, further comprising:
receiving second analysis data that is generated based on analyzing a second digital image of a second physical medium, wherein the second digital image is generated by a second computing device of a second scanning user; storing group data that associates a plurality of entities that includes the second scanning user and a particular entity that is different than the second scanning user; storing association data 

Regarding claims 16, 17, 18, 20, they do not teach or further define over the limitations in claims 1, 3, 7, 9 respectively. Therefore, claim 16, 17, 18, 20 are rejected for the same reasons as set forth in claims 1, 3, 7, 9.

Claims 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al (US 2008/0195456 A1) in view of Ranjan et al (US 2014/0095620 A1) and in view of Yang et al (US 2017/0098165 A1) as applied to claims 1-7, 9-10, 16-18, 20 above and further in view of Hawthorne et al (US 2009/0112871 A1).

Regarding claim 8, Fitzpatrick-Ranjan-Yang teaches the method of Claim 1, further comprising: identifying a first data item from the analysis data; identifying a second data item from the profile; determining whether the first data item matches the second data item; in response to determining that the first data item does not match the second data item: generating a notification message that indicates that the first data item does not match the second data item (Fitzpatrick [0061] send error message to user if not match); 

Hawthorne teaches teach identifying recipient message data that is associated with the scanned user; based on the recipient message data, sending the notification message to an account of the scanned user (Hawthorne fig. 4 [0036] receiving sharing invitation from sender and send notification to recipient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick-Ranjan-Yang in view of Hawthorne to identifying recipient message data that is associated with the scanned user; based on the recipient message data, sending the notification message to an account of the scanned user;
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to facilitate data presentation more efficiently (Hawthorne [0036])

Regarding claim 19, it does not teach or further define over the limitations in claim 8. Therefore, claim 19 is rejected for the same reasons as set forth in claim 8.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al (US 2008/0195456 A1) in view of Ranjan et al (US 2014/0095620 A1) and in view of Yang et al (US 2017/0098165 A1) as applied to claims 1-7, 9-10, 16-18, 20 above and further in view of Gupta (US 2015/0348062 A1).

Regarding claim 11, Fitzpatrick-Ranjan-Yang teaches the method of Claim 1, wherein the scanned user is a first scanned user, further comprising:
receiving second analysis data that is based on analyzing a second digital image of a second physical medium that contains information about a second scanned user that is different than the second scanned user; identifying a second scanning user that initiated creation of the second analysis data; identifying, within the second analysis data, one or more second data items; based on the one or more second data items, determining whether the profile database includes a profile that includes a data item that matches one of the one or more second data items and causing data about the one or more users to be presented on a second computing device of the second scanning user. (Fitzpatrick [0053][0059], Rayjan [0091-0092]); determining whether the profile database includes an entry for the organization; in response to determining that the profile database includes an entry for the organization, identifying one or more users that are associated with both the second scanning user and the organization (Rayjan [0113] social sphere is updated when user join a new organization; [0115]);
However, Fitzpatrick-Ranjan-Yang does not explicitly teach in response to determining that no profile includes a data item that matches any of the one or more second data items, identifying an organization that is indicated in the second analysis data and that is different than the second scanned user; 
Gupta teaches in response to determining that no profile includes a data item that matches any of the one or more second data items, identifying an organization that is indicated in the second analysis data and that is different than the second scanned 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick-Ranjan-Yang in view of Gupta to determining that no profile includes a data item that matches any of the one or more second data items, identifying an organization that is indicated in the second analysis data and that is different than the second scanned user;
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to facilitate data presentation more efficiently (Gupta [0036])

Regarding claim 12, Fitzpatrick-Ranjan-Yang teaches a method comprising:
receiving analysis data that is based on analyzing a digital image of a physical medium that contains information about a scanned entity; identifying a scanning entity that initiated creation of the analysis data and that is different than the scanned entity; identifying, within the analysis data, one or more data items that is pertain to the scanned entity is different than the scanning entity; determining whether a profile, in a profile database, includes a data item that matches one of the one or more data items that were identified in the analysis data that was generated based on analyzing the digital image; (Fitzpatrick [0053][0059], Rayjan [0091-0092], Yang [0047]); identifying the organization in the profile database; identifying one or more entities that are 
However, Fitzpatrick-Ranjan-Yang does not explicitly teach in response to determining that no profile in the profile database includes a data item that matches any of the one or more data items, identifying an organization that is indicated in the analysis data and that is different than the scanned user;
Gupta teaches in response to determining that no profile includes a data item that matches any of the one or more second data items that pertain to a user that is different than the scanning entity, identifying an organization that is indicated in the second analysis data and that is different than the second scanned entity; (Gupta [0058] if no matches are found by comparing names (i.e., there is no profile or profile-related information matching the company name imported from the CRM system), then a matching organization may still be found by examining email addresses)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick-Ranjan-Yang in view of Gupta to determining that no profile includes a data item that matches any of the one or more second data items, identifying an organization that is indicated in the second analysis data and that is different than the second scanned user;


Regarding claim 13, Fitzpatrick-Ranjan-Yang-Gupta teaches the method of Claim 12, wherein identifying the one or more entities comprises identifying the one or more entities in the profile database (Ranjan [0096]).

Regarding claim14, Fitzpatrick-Ranjan-Yang-Gupta teaches the method of Claim 12, wherein the one or more entities are connections of the scanning entity who are associated with the organization that is an employer of the scanned entity or an academic institution that the scanned entity attended. (Ranjan [0096] based on shared professional/education background)

Regarding claim 15, Fitzpatrick-Ranjan-Yang-Gupta teaches the method of Claim 12, wherein the one or more entities are employees of the organization and attended the same academic institution as the scanning entity. (Ranjan [0090] based on a person employed at the same company and having the same title as someone already on the user's PeopleQueue list)

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Calo et al., US 9,497,202 B1: Controlling privacy in a face recognition application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/S. L./
Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446